Smith, J.
A jury found Eugene A. Waters guilty of burglary, this court having granted him a new trial in State v. Waters, 186 Neb. 257, 182 N. W. 2d 214 (1970). On appeal he assigns insufficiency of the evidence for error.
Someone broke into a gas station at Table Rock at night on November 21-22, 1969, a Friday and Saturday. A few small coins and checks were lying in the area. The. intruder stole 8 to 13 salted peanut roll bars of the 10-cent size and approximately $158, less the change and checks dropped there. The sum stolen comprised bills, coins, and perhaps checks. Among the coins were a roll of quarters and loose quarters totaling $15 to $20, a few pennies, no dimes, some nickels, and one 50-cent piece.
A state patrolman, Robert Chab, and the sheriff, *661Charles Hall, testified as follows. Saturday, November 22, 1969, at 9 a.m., in Table Rock, they entered an abandoned house without doors or window glass, In one room they found Waters in bed with seven salted peanut rolls of the 10-cent size. Chab found $2.69 in Waters’ topcoat, and Hall found $60 in the pocket of Waters’ trousers. The sum of $2.69 consisted of quarters, a dime, nickels, and pennies. The $60 sum comprised a $20-bill, two $10-bills, and four $5-bills.
When Waters exposed the candy by sitting up in bed, he volunteered: “I can explain the candy bars.” Interrupting Miranda warnings, he said he had purchased the candy bars at a bus stop located 6 miles east of Humboldt. He also fixed the time of his arrival at the house at midnight or 2 a.m. that morning.
After departure of Hall and Waters, Chab discovered $71 in a dried comhusk in the room that Waters had occupied. The sum comprised two $20~bills, three $5-bills, and sixteen $1 bills. At the gas station, Hall in searching Waters’ sports jacket found $17 which comprised 65 quarters, 5 nickels, and 1 50-cent coin.
Waters testified as follows. He possessed $71 when he entered Nebraska from Iowa. While in Omaha, he earned $50. When he arrived in Table Rock the day before the burglary, he had $149 to $153. The difference between the latter sum and $121 represented winnings at pocket billiards. He had purchased 11 peanut roll bars in Omaha and 1 at the bus stop near Humboldt. He admitted telling the officers that he had purchased candy at Humboldt without mention of the Omaha purchase. During his travels in Nebraska that week, he accumulated coins in placing a number of long distance telephone calls. He traveled to Table Rock in search of a job, but after arrival there he decided to look elsewhere.
Evidence is sufficient to sustain a verdict of guilty in a criminal prosecution only when the jury could properly find guilt beyond a reasonable doubt. State v. *662Leary, 185 Neb. 76, 173 N. W. 2d 520 (1970). The evidence against Waters is sufficient.
The judgment is affirmed.
Affirmed.